SANDSTROM, Justice,
concurring specially.
[¶ 29] Even though a shortened version of the term “unfair prejudice” is sometimes used in this and other opinions of this Court, prejudice that must be balanced under N.D.R.Ev. 403 is limited to unfair prejudice:
Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.
(Emphasis added.)
[¶ 30] The word “prejudice” as used in Rule 403 is used in the sense of “detrimental” or “harmful” to a party’s case or position. See Advisory Committee Notes to Federal Rule of Evidence 403; Black’s Law Dictionary 1299 (9th ed. 2009). As a former colleague of ours used to say, “All the good stuff’s prejudicial.” For example, testimony that “I saw [the defendant] put the gun to [the victim’s] head and pull the trigger” would be prejudicial (harmful or detrimental) to the defendant’s case, but that does not mean there is anything that would need to be balanced.
[¶ 31] The prejudice of otherwise admissible evidence must be potentially unfair before it needs to be balanced.
[¶32] DALE V. SANDSTROM